Ray, J.
The appellant was tried and convicted on á charge of having maliciously killed three sheep, the property of one Lackey. On the trial, the record informs us, a witness was permitted to testify on behalf of the State, over the objection of the appellant, that a store having *212been broken open in the town, and goods taken therefrom, a short time before the trespass charged, a search warrant had been issued, and the premises belonging to the appellant had been searched for the stolen property. "Whether the appellant had, before this evidence was introduced, placed his character in issue, and whether this evidence was drawn out by the State on cross examination of a witness introduced by the appellant to sustain his character, does not appear, as the evidence is not in the record. "We cannot, therefore, say there was error in allowing the evidence to-be given.
J. I. Best and B. W. McBrian, for appellant.
D. E. Williamson, Attorney General, for the State.
The judgment is affirmed, with costs.